The opinion of the court was delivered hy
Monroe, J.
This case comes before this court upon an appeal, taken on behalf of the defendant, from a conviction of murder and sentence of death. The transcript contains no bill of exceptions, motion in arrest, or assignment of error, and discloses no defect, patent upon the face of the record, in the proceedings leading up to the conviction and sentence of the appellant. The established rule applicable in such case is, that the judgment appealed from should be affirmed. State vs Powers, 52 Ann. 1254; State vs. Darrow, 39 Ann. 677; State vs. Wire, 38 Ann. 684; State vs. Williams, 37 Ann. 311; State vs. Potter & Muller, 33 Ann. 795.
Judgment affirmed.